     Case 3:21-cv-01463-L Document 1 Filed 06/21/21                   Page 1 of 2 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

PAUL DAVID KENT,                                   §
                                                   §
       Plaintiff,                                  §
                                                   §
v.                                                 § CIVIL ACTION NO.
                                                   § JURY DEMANDED
SOFTWARE ONE, INC. and                             §
JACOB R. HAYS, individually,                       §
                                                   §
       Defendants.                                 §

                            PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Paul David Kent files this Original Complaint against Defendants Software

ONE, Inc. and Jacob R. Hays (collectively, the “Defendants”) alleging wrongful discharge as a

form of discrimination in violation of the Texas Commission on Human Rights Act, TEXAS

LABOR CODE Ch. 21 (the “TCHRA”), the Age Discrimination in Employment Act, 29 U.S.C.

§§ 621-34 (the “ADEA”), the Family and Medical Leave Act, 29 U.S.C. § 2601, et seq. (the

“FMLA”), and Section 510 of the Employee Retirement Income Security Act, 29 U.S.C. § 1140

(“ERISA”). Plaintiff requests equitable relief, damages, interest, and costs for Defendants’

unlawful acts.

I.     PARTIES AND SERVICE

       1.        Plaintiff Paul David Kent (“Plaintiff”) is a resident of Tarrant County, Texas.

       2.        Defendant Software ONE, Inc. (“SoftwareONE”) is a Wisconsin corporation

doing business nationwide with its principal place of business at 20875 Crossroads Circle, Suite

1, Waukesha, Wisconsin 53186. SoftwareONE engages in business in the State of Texas, but it

has not designated an agent for service of process in this state. Federal Rule of Civil Procedure

4(e)(1) and 4(h)(1)(A) authorize service of process in any manner allowed by Texas law.



PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 1
       Case 3:21-cv-01463-L Document 1 Filed 06/21/21                Page 2 of 2 PageID 2



Pursuant to Texas Civil Practice & Remedies Code § 17.044, SoftwareONE can be served

through the Texas Secretary of State at the following address: Service of Process, Secretary of

State, James E, Rudder Building, 1019 Brazos, Room 105, Austin, Texas 78701.

         3.    Defendant Jacob R. Hays (“Hays”) is an individual residing in Dallas County,

Texas. He may be served at 9407 Estate Lane, Dallas, Texas 75238, or wherever he may be

found.

II.      JURISDICTION AND VENUE

         4.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this matter

involves controversies arising under the laws of the United States, including the ADEA, FMLA,

and ERISA. This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to

28 U.S.C. § 1367.

         5.    Venue is proper in the Northern District of Texas, under 28 U.S.C. § 1391(b)(1)

and (2) because Hays resides in this District and because a substantial part of the events or

omissions forming the basis of the suit occurred in this District.

         6.    On July 6, 2020, Plaintiff timely dual-filed a Charge of Discrimination with the

Texas Workforce Commission (“TWC”) and the U.S. Equal Employment Opportunity

Commission (“EEOC”), alleging discrimination on the basis of age. This lawsuit is being filed

more than 180 days after Plaintiff’s Charge was filed.

         7.    All administrative prerequisites have been met or have expired.

III.     FACTUAL SUMMARY

         8.    Plaintiff, who is 57 years old, was hired by SoftwareOne on September 14, 2015,

as an Account Manager. He worked from his home in Keller, Texas, with occasional travel to

meet with clients in several locations throughout Texas and neighboring states.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 2
